DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 10 March 2020 and 04 August 2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0029370 or KR10-2020-0097290 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires “perform[ing] a digital binning process on the median values for different colors included in different columns of each of the plurality of sub-kernels”.  However, the specification does not describe a process of digitally binning values of different colors, but rather performing digital binning across different columns of the same color (Specification, [0056]; also, equation 1 shows only the same color signals are added and averaged together.)  In other words, Gr pixels are binned only with other Gr pixels, R pixels are binned only with other R pixels, and so on.  The specification does not disclose any process that performs combining different colors together (i.e., digital binning for different colors) as is claimed.  Therefore, this claim is rejected for failing to comply with the written description requirement.  For the purposes of prior art rejection, it is assumed that “different colors” in this case means “same colors.”
Claims 2 - 6 inherit this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogushi (US 20130001402 A1.)
	Regarding claim 1, Ogushi discloses an image sensing apparatus (Fig. 1), comprising:
an image sensor (2, 100) comprising: 
a pixel array (Fig. 2, dashed box surrounding individual pixel units, 101) configured to output a raw image having a Bayer pattern [0029]; and
an analog end (12) configured to perform an analog binning process on groups of pixels of same colors included in same columns of each of a plurality of sub-kernels (individual pixels, 101) corresponding to a first green pixel, a red pixel, a blue pixel, and a second green pixel (Bayer array, [0029]), and output median values for different colors ([0046], pixels from odd rows are averaged and pixels from even rows are averaged, where odd and even rows represent different colors in a Bayer array); and
a digital signal processor (18) configured to perform a digital binning process on the median values for the different colors included in different columns of each of the plurality of sub-kernels [0050], and output a binned image [0023.]

Regarding claim 2, Ogushi discloses claim 1, wherein the analog binning process (analog averaging processing, [0050]) and the digital binning process (digital averaging 
wherein the plurality of sub-kernels are arranged such that sub-kernels included in a same column are in an asymmetrical arrangement with each other (Bayer array has this asymmetrical arrangement.)

Regarding claim 4, Ogushi discloses claim 1, wherein the analog end comprises:
an analog-to-digital converter (123) connected to a plurality of columns of the pixel array (shown in Fig. 2); and
a buffer connected to the analog-to-digital converter and configured to store the median values (column scanning circuit, 17, receives and outputs the digital signals), and
wherein the analog-to-digital converter is configured to digitalize a sum of values received from at least two pixels of a same color (ADC, 123, converts binned analog signals, which are combined signals of the same color) included in a same column and output a result of the digitalization as one of the median values [0056.]

Claim(s) 7 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (US 20120194720 A1.)
claim 7, Bowers discloses an image binning method of an image sensing apparatus, the image binning method comprising:
receiving a raw image (via lines 40) of a Bayer pattern (Fig. 3) from a pixel array (14);
outputting median values for each kernel based on performing an analog binning process (analog horizontal binning, [0050]) on the raw image of a unit kernel (the 8x9 array from which sub-kernels shown in Figs. 5A-D are extracted, shown in Fig. 5E) having an asymmetrical arrangement with respect to different colors (different colored sub-kernels are shown to have different dimensional arrangements in Figs. 5A-D; for example, the Gr sub-kernel is 5x5, whereas the R sub-kernel is 3x5, making them asymmetric from each other); and
outputting a binned image (18, [0020]) based on performing a digital binning process on at least one of the median values (digital vertical binning, [0050.])

Regarding claim 8, Bowers discloses claim, wherein the raw image comprises a plurality of unit kernels (the 8x8 array from which the sub-kernels shown in Figs. 5A-D are extracted), wherein each of the plurality of unit kernels comprises:
a first green sub-kernel (shown in Fig. 5A) and a red sub-kernel (shown in Fig. 5C) that are provided adjacent to each other in a row direction (the Gr sub-kernel that produces GRbin at (8, 3) in Fig. 5E would be directly to the adjacent right to the R sub-kernel that produces Rbin at (2, 3) in Fig. 5E) and have different lengths in the row 
a blue sub-kernel (Fig. 5D) and a second green sub-kernel (Fig. 5B) that are provided adjacent to the first green sub-kernel and the red sub-kernel in a column direction and are provided adjacent to each other in the row direction (R sub-kernel of Rbin (2,3) and G sub-kernel of Grbin (8,3) is directly above Gb sub-kernel of Gbbin (2,5) and B sub-kernel of Bbin (8,5), and Gb and B sub-kernels are adjacent to each other in a row direction), the blue sub-kernel and the second green sub- kernel having different lengths in the row direction (B sub-kernel is 5 pixels in row direction, Gb sub-kernel is 3 pixels in row direction),
wherein the first green sub-kernel and the blue sub-kernel have different lengths in the column direction (Gr sub-kernel is 5 pixels in column direction, B sub-kernel is 3 pixels in column direction), and
wherein the red sub-kernel and the second green sub-kernel have different lengths in the column direction (R sub-kernel is 5 pixels in column direction, Gb sub-kernel is 3 pixels in column direction.)

Regarding claim 9, Bowers discloses claim 8, wherein a sum of a length of a first sub-kernel in the column direction or the row direction and a length of a second sub-kernel in the column direction or the row direction is same as a length of the unit kernel in the column direction or the row direction, the first sub-kernel and the second sub-kernel being adjacent to each other in the column direction or the row direction, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20120194720 A1) in view of Park, et al. (US 20150189198 A1.)
	Regarding claim 1, Bowers discloses an image sensing apparatus (Fig. 1), comprising:
an image sensor (12) comprising: 
a pixel array (14) configured to output a raw image having a Bayer pattern (Fig. 3); and
an analog end (sample and hold circuitry, 42) configured to perform an analog binning process (horizontal binning; Fig. 6, 204; horizontal binning performed analog, 
a digital signal processor (ADC circuitry, 42) configured to perform a digital binning process (vertical binning performed digitally, [0050]) on the median values for the different colors of each of the plurality of sub-kernels (equations 1 - 4 show adding pixel values in different columns, [0024 - 0028]), and output a binned image (18, [0020.])

However, while Bowers discloses a horizontal analog binning and a vertical digital binning, the Examiner maintains that it would be obvious to try performing a vertical analog binning and a horizontal digital binning, as taught by Park, et al. (hereafter, “Park.”)
Park discloses a two-dimensional binning process, similar to Bowers.  However, Park discloses that analog signals of the same column are binned together (pixel signal from ROW1 is combined with signal from ROW3 in the analog domain [0254 - 0256.])  Then, the analog signals are converted to a digital signal and are averaged horizontally (via averaging circuit, 371, which is connected to average two vertical signal lines together, Fig. 19.)


Regarding claim 2, the combination satisfies discloses claim 1, wherein Bowers discloses the analog binning process [0050] and the digital binning process [0050] are performed on the raw image in units of unit kernels (the 8x8 array from which the Gr/R/B/Gb sub-kernels shown in Figs. 5A-D are extracted), each unit kernel including the plurality of sub-kernels (Gr/R/B/Gb sub-kernels shown in Figs. 5A-D), and
wherein the plurality of sub-kernels are arranged such that sub-kernels included in a same column are in an asymmetrical arrangement with each other (for example, R sub-kernel shown in Fig. 5C is in the same column as Gb sub-kernel shown in Fig. 5B, but the R sub-kernel is 3x5 and the Gb sub-kernel is 3x3, thus making them asymmetrically arranged from each other.)

Regarding claim 3, the combination satisfies claim 2, wherein Bowers discloses a sum of a length of a first sub-kernel in a first direction (Gr sub-kernel has a horizontal length of 5 pixels, Fig. 5A) and a length of a second sub-kernel in the first direction (R sub-kernel has a horizontal length of 3 pixels, Fig. 5C) is equal to a length of a unit 

Regarding claim 4, the combination satisfies claim 1, wherein Bowers discloses wherein the analog end comprises:
an analog-to-digital converter connected to a plurality of columns of the pixel array (Fig. 2, 42); and
a buffer (line buffers, 42) connected to the analog-to-digital converter and configured to store the median values (Figs. 7A/7B), and
wherein the analog-to-digital converter is configured to digitalize a sum of values received from at least two pixels of a same color and output a result of the digitalization as one of the median values (210, Fig. 6.)

Bowers fails to disclose that the pixels of the same color are included in the same column; however, this limitation is rendered obvious to try for the same rationale as in the rejection to claim 1.

Regarding claim 5, the combination satisfies claim 1, and further Bowers discloses wherein the digital binning process further comprises summing median values included in different columns of a sub-kernel corresponding to a predetermined color, dividing the summed result by a number of pixels of the predetermined color included 

Regarding claim 6, the combination satisfies claim 5, and further Bowers discloses wherein a center of gravity of a pixel for the predetermined color coincides with a center of gravity of the sub-kernel corresponding to the predetermined color (Figs. 5A-D show Grbin/Rbin/Bbin/Gbbin at the center of the sub-kernel.)

Regarding claim 10, Bowers discloses claim 8.  Additionally, Bowers discloses wherein the analog binning process [0050] further comprises summing pixel values received from at least two first-color pixels (for example, Gr pixels, Fig. 5A) included in a first sub-kernel (Fig. 5A) corresponding to a first color (Gr) among a plurality of sub- kernels (Figs. 5A-D) and outputting first median values (equations 1-4), and
the digital binning process further comprises summing first median values included of the first sub-kernel, dividing the summed result by a number of first-color pixels included in the first sub-kernel, and outputting the divided result as a pixel value of the binned image for the first color [0022.]

However, Bowers fails to disclose that the analog binning process takes place in a same column (i.e., vertically) and the digital binning process takes place in different columns (i.e., horizontally).  This limitation however is rendered obvious to try for the same rationale as in the rejection to claim 1.

Allowable Subject Matter
Claims 16 - 20 are allowed.
Regarding claim 16, the prior art of record fails to disclose or reasonably suggest an image sensing apparatus, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
a digital signal processor configured to obtain and output a binned pixel value based on performing a digital binning process on the median value and a third pixel that is provided at a corner of the corresponding color from each of the unit kernels and generate a binned image including the binned pixel value.
Accordingly, the claim is considered allowable.

Claims 11 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, while the discovered prior art does disclose diagonal analog binning (such as disclosed in Lahav, et al., US 20080062290 A1), the prior art of record fails to disclose or reasonably suggest digital binning in the manner described in the claim, similar to claim 16 above.  Accordingly, the subject matter is considered allowable.

Citation of Pertinent Art

Colbeth, et al. (US 20020191828 A1) discloses a digital imaging system.
Krymski (US 20050103977 A1) discloses a pixel signal binning circuit.
Boemler (US 20080084341 A1) discloses a method for vertical binning.
Smith, et al. (US 20080309810 A1) discloses high speed digital frame processing.
Kefeder (US 20100231765 A1) discloses a method for generating a video signal.
Taniguchi (US 20110096189 A1) discloses an image pickup apparatus.
Minagawa (US 20110102646 A1) discloses a solid-state imaging device.
Koh, et al. (US 20120140089 A1) discloses an image sensor.
Uchida (US 20160316158 A1) discloses an imaging apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698